Electronically Filed
                                                          Supreme Court
                                                          SCWC-30082
                                                          30-OCT-2012
                                                          08:41 AM

                            NO. SCWC-30082

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          RICK RALSTON, Respondent/Plaintiff-Appellant,
                               vs.
                       ERROL Y. W. YIM, D.D.S.,
                    Petitioner/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30082; CIV. NO. 08-1-0934)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
      (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, JJ.,
     and Circuit Judge Ahn, in place of Pollack, J., recused)

          Petitioner/Defendant-Appellee Errol Y. W. Yim, D.D.S.’s

application for writ of certiorari filed on September 21, 2012,

is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:    Honolulu, Hawai#i, October 30, 2012.

John Reyes-Burke for             /s/ Mark E. Recktenwald
petitioner
                                 /s/ Paula A. Nakayama
Sue V. Hansen for
respondent                       /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Karen S. S. Ahn